Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage; Anchorage Police Department

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

JARED TUIA,                    )
                               )
                Plaintiff,     )
                               )
vs.                            )
                               )
MUNICIPALITY OF ANCHORAGE, and )
ANCHORAGE POLICE DEPARTMENT, )
                               )
                Defendants.    )                   Case No. 3:19-cv-00326 HRH
                               )

               SCHEDULING AND PLANNING CONFERENCE REPORT

I.     Meeting.

       In accordance with Rules 16(a) and 26(f), Federal Rules of Civil Procedure, and with Local

Civil Rules 16.1 and 26.1(b), the parties conferred on January 23 & 27, 2020; the following

persons participated: Mike Flanigan for plaintiff; Ruth Botstein & Meagan Carmichael for

defendants.   The parties recommend the following:




Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 1 of 9




         Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 1 of 9
II.    Discovery Plan.

       A.     Timing, Form and Disclosure Requirements. Please refer to Rule 26(f)(3)(A),

              Federal Rules of Civil Procedure.         Are there changes that the parties are proposing

              to that rule for this case under Rule 26(a)?

              Yes          No X         [If yes, list proposed changes: ]

       B.     Initial Disclosures / Preliminary Witness Lists.

              1.    The information required by Rule 26(a)(1), Federal Rules of Civil Procedure:

                    (a)           Has been exchanged by the parties.

                    (b)   X       Will be exchanged by the parties on or before: March 16,

                          2020.

              2.    Preliminary witness lists:

                    (a)           Have been exchanged by the parties.

                    (b)   X       Will be exchanged by the parties on or before January 13,

                          2021.

              3.    Disclosure Statement.          The disclosure requirements of Rule 7.1,

                    Federal Rules of Civil Procedure:

                    (a)           Have been complied with.

                    (b)           Compliance will be accomplished on or before [date].

                    (c)   X       Rule 7.1 is not applicable.

       C.     Subjects and Timing of Discovery.            See Rule 26(f)(3)(B), Federal Rules of Civil

              Procedure.



Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 2 of 9




            Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 2 of 9
             1.   List the subjects on which discovery may be needed: Liability and

                  damages.

             2.   Should discovery be conducted in phases or limited to or focused on

                  particular issues?    Yes         No X        [If yes, please describe the

                  proposed phases or limitations: ]

             3.   Absent good cause, the proposed date for completion of all discovery

                  should be no later than twelve months from the date of this report.        If

                  one or both parties contend that good cause exists for additional time

                  for discovery, please explain: Plaintiff’s counsel requested a date for

                  close of discovery in March 2022 due to an extremely busy trial

                  calendar in 2020 and 2021; the parties compromised on a 16-month

                  discovery timeframe.

             4.   Final Discovery Witness List.            A final discovery witness list

                  disclosing all lay witnesses whom a party may wish to call at trial shall

                  be served and filed on February 3, 2021. 1

             5.   Close of Fact Discovery.        Fact discovery will be completed on or

                  before May 4, 2021.




1
  Each party shall make a good faith attempt to list only those lay witnesses that the party reasonably
believes will testify at trial.

Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 3 of 9




          Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 3 of 9
              6.   Expert Discovery. See Rule 26(a)(2), Federal Rules of Civil Procedure.

                   (a) Expert witnesses shall be identified by each party on or before

                         February 2, 2021, and each party may identify responsive

                         supplemental expert witnesses within 14 days thereafter.

                   (b) Expert disclosures (reports) required by Rule 26(a)(2) will be

                         disclosed:

                         (i) By all parties on or before March 17, 2021; or

                             By plaintiff(s) on or before [date], and by defendant(s) on or

                             before [date];

                         (ii) Rebuttal reports on or before 30 days from the service of the

                             report being rebutted.

                   (c) Expert witness discovery (include depositions) shall be completed by: May

                         12, 2021 [see paragraph C.3 above].

       D.     Preserving Discovery and Electronically Stored Information (ESI)

              1.   Are there issues about the disclosure, discovery, or preservation of ESI,

                   including the form or format in which it should be produced? See

                   Rule 26(f)(3)(C), Federal Rules of Civil Procedure.

                   Yes         No     X   [If yes, please identify the issue(s): ]

              2.   Please state how ESI should be produced: Defendants anticipate that

                   they possess some relevant electronic records, mostly e-mails.     It is

                   anticipated that the volume of these records is small enough that they

                   can be printed and produced in paper form.

Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 4 of 9




            Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 4 of 9
              3.   Are there issues with preserving non-ESI discovery?

                    Yes         No   X      [If yes, please identify the issue(s):]

       E.     Claims of Privilege or Protection of Attorney Work Product

       See Rule 26(f)(3)(D), Federal Rules of Civil Procedure.

              1.       There is no indication that this will be an issue.

              2.       The parties have entered into a confidentiality agreement.


              3.    X The parties will file their proposed confidentiality agreement on or

                       before: March 3, 2020.

       F.     Limitations on Discovery.       See Rule 26(f)(3)(E), Federal Rules of Civil

              Procedure.

              1.   X   The limitations contained in Rules 26(b), 30, and 33, Federal Rules

                       of Civil Procedure, and in Local Civil Rules 30.1 and 36.1, will

                       apply.

              2.       The maximum number of depositions by each party will not exceed

                       [number].

                       (a)      Depositions will not exceed [number] hours as to any

                                deponent.

                       (b)      Depositions will not exceed [number] hours as to non-party

                                deponents.

                       (c)      Depositions will not exceed [number] hours as to party

                                deponents.


Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 5 of 9




            Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 5 of 9
              3.        The maximum number of interrogatories posed by each party will

                        not exceed [number].

              4.        The maximum number of requests for admissions posed by each

                        party will not exceed [number].

              5.        Other limitations: [insert other limitations].

       G.     Supplementation of Disclosures and Discovery Responses.                 Please refer to

              Rule 26(e)(1) and (e)(2), Federal Rules of Civil Procedure.     Do the parties request

              that the Court enter an order that is different from these rules (e.g. supplementation

              at 30-day intervals)?

              Yes         No X        [If yes, explain: ]

III.   Pretrial Motions.

       A.     Are there preliminary motions as to jurisdiction, venue, arbitration, and/or statutes of

              limitation that should be filed within 90 days?

              Yes X        No         [If yes, explain: Defendants expect to file a motion regarding

              the statute of limitations.]

       B.     Motions must be served and filed within the times specified in applicable rules.

              Complete the following only if the parties are proposing deadline(s) that are different

              from the applicable rules:

              1.    Motions to amend pleadings or add parties will be filed not later than March 16,

                    2020. Thereafter, a party must seek leave of the Court to modify this deadline.

                    See Rule 16(b)(3)(A) and (4), Federal Rules of Civil Procedure.

              2.    Motions under the discovery rules will be filed not later than May 11, 2021.

Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 6 of 9




            Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 6 of 9
                 3.   Dispositive motions (including motions for summary judgment) will be filed not

                      later than June 4, 2021.

                 4.   Motions to exclude expert testimony shall be filed and served not later than

                      May 26, 2021.

    IV.   Trial.

          A.     The case is expected to take 5 days to try.

          B.     Has a jury trial been demanded? Yes X               No

          C.     Is the right to jury trial disputed? Yes          No X

          D.     The parties       do /   X    do not request the scheduling of a trial date at this time.2

                 1.   If a trial date is requested at this time, the parties’ report shall include a minimum

                      of three alternative dates for the start of the trial, at least two of which are 5 to 7

                      months from the close of all discovery.

                 2.   If a trial date is not established at this time, the court will call upon the parties to

                      certify that the case is ready for trial as provided in Local Civil Rule 40.1(b).

V.        Other Provisions.

          A.     Court Conference.        The parties       do /     X do not request a conference with

                 the court before entry of a scheduling order.      [If requested, explain: ]

          B.     Consent to Proceed before a Magistrate Judge.

                 The parties       do /   X    do not consent to trial before a magistrate judge.


2
   The decision of whether to establish a trial date at this stage of the proceedings rests with the
discretion of the assigned judge. Counsel and self-represented parties are advised to contact the
assigned judge’s Data Quality Analyst (DQA) to determine the judge’s practice for establishing a
trial date.

Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 7 of 9




               Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 7 of 9
       C.     Early Settlement / Alternative Dispute Resolution.

              1.    Do the parties request immediate assistance by way of a settlement

                    conference or alternative dispute resolution?

                    Yes        No X        [If yes, explain: ]

              2.    Do the parties wish to consider private mediation or a settlement

                    conference with a judicial officer of this court at a later date?

                    Yes X        No

       D.     Related Cases.      Are the parties aware of any related cases as defined by Local

              Civil Rule 16.1(e)? Yes            No X         [If yes, describe: ]

VI.    Report Form.

       A.     Have the parties experienced a problem in using this form?

              Yes         No X         [If yes, explain: ]

       B.     Are there additional subjects that the parties would propose to add to this form?

              Yes         No X         [If yes, explain: ]

       Respectfully submitted this 31st day of January, 2020.

                                                 REBECCA A. WINDT PEARSON
                                                 Municipal Attorney

                                                 By: s/Ruth Botstein, s/ Meagan Carmichael
                                                        Ruth Botstein (AK Bar No. 9906016)
                                                        Meagan Carmichael (AK Bar No. 1011071)
                                                        Assistant Municipal Attorneys
                                                        Municipal Attorney’s Office
                                                        P.O. Box 196650
                                                        Anchorage, Alaska 99519-6650
                                                        Phone: (907) 343-4545
                                                        Fax: (907) 343-4550
                                                        Email: uslit@muni.org

Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 8 of 9




            Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 8 of 9
Certificate of Service
The undersigned hereby certifies that on December 31, 2019, a
true and correct copy of the foregoing was served on the parties
by electronic means through the CM/ECF system.

/s Amber J. Cummings
Amber J. Cummings , Legal Secretary
Municipal Attorney’s Office




Initial Case Status Report / Case Scheduling & Planning (Revised 5/2/2019)
Page 9 of 9




            Case 3:19-cv-00326-HRH Document 9 Filed 01/27/20 Page 9 of 9
